Electronic Record                     ffejPlfe

COA NO: 05-11-00362-CR CCRA NO.


Jamerson, Marcus
Appellant


Aggravated Robbery/Deadly Weapon
Offense

32 Yrs TDCJE
Punishment

                   Dallas
                   County
Trial Court: 194TH DISTRICT COURT

Trial Court No.: F10-14439-M                   MOTION FOR
                   REHEARING IN COA IS
Trial Judge: White, Ernest                     ON
Disposition: Affirm
Date: 10/30/2012                     Justice
Justice: Justice Morris     PC y_es S yes
Publish yes DNP

CLK RECORD 9/29/2011
RPT RECORD 09/06/2011
STATE BRIEF 02/15/2012
APPELLANT BRIEF 09/26/2011
SUPP CLK RECORD 12/02/2011
SUPP BRIEF
PRO SE BRIEF
                                                                       1**6 *il
     hPPELi~ANT^-£) PETITION
                             IN COURT OF CRIMINAL APPEALS

                                                CCRA DISPOSITION:
                                                                       1627- tz
FOR DISCRETIONARY REVIEW 1M CCRA
IS c^r^nfoa^ t£ r gJ***n<&Qn
          7r a / - Z.0/S                        SIGNED:       PC:
JUDGE      /y<a                                 JUDGE:



                 MOTION FOR                     MOTION FOR STAY OF MAND.
REHEARING IN CCRA IS
on                                              on




JUDGE                                           JUDGE